Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/30/2020.
Claims 1-2, 4-6, 8-9, 11-13, 15-28 are presented for examination and pending. Claims 3, 7, 10, 14 are cancelled. 
Rejection of claim 1-2, 4-6, 8-9, 11-13 under 35 USC 112 is withdrawn. Objection with respect to claim 24 is also withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020, 08/28/2020 and 10/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive. Applicant primary argues that the feature of selected RU and target RU not being same is not taught by any of the reference. Examiner respectfully disagrees and refers Applicant to response filed in Application 16/840,925, Final office action mailed 10/08/2020 at pages 2-3. Because this applications are related, the arguments presented in that application is substantial same as the arguments presented here. They sufficiently address applicant’s remarks. Examiner further cites Kim below to move the prosecution forward.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8-9, 12, 16, 18, 19, 21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2016/0165574 A1) in view of Reza et al. (Uplink ACK and BA multiplexing, cited previously by applicant) and Kim et al. (US 2018/0220357 A1).

	Regarding claims 1, 8, Chu discloses a data communication method or a station performed by a station in a wireless network, comprising: 
A wireless receiver (see fig. 1, element 29);
A processor communicating with the wireless transceiver through an internal connection (par. 0067);
the processor configured to operate the wireless transceiver (see par. 0067) to:
receiving a trigger frame sent by an access point of the wireless network (see par. 0085-0089), wherein the trigger frame comprises an identifier of a target resource unit (RU) allocated 
sending an uplink orthogonal frequency division multiple access physical layer protocol data unit (OFDMA PPDU) to the access point (par. 0085-0093, 0151), wherein the uplink OFDMA PPDU comprises a data part and a common physical layer preamble (fig. 2 and par. 0076), the data part is sent on the target RU (see par. 0152, discloses sending uplink data based on triggered information, i.e. based on allocated RU), and the common physical layer preamble is sent on the one or more fundamental channels in which the target RU is located (see fig. 2-3 and par. 0076, discloses preamble to be included with data); and 
receiving from the access point a downlink OFDMA PPDU, wherein the downlink OFDMA PPDU comprises a HE-SIG B field (par. 0082), wherein a selected RU carries an acknowledgement frame for the uplink OFDMA PPDU, the selected RU is located in the one or more fundamental channels, and the selected RU is not the target RU (par. 0093, 0152, discloses an uplink OFDMA PPDU including an ACK, fig. 17-19, 21, further discloses a single transmission opportunity including a channel or frequency for transmission of ACK and AMPDU, in other words both selected and target RU are located in same channel), and 
obtaining the acknowledgement frame on selected RU (see fig. 17-19, discloses transmission of ACK frame on selected RU at the station).
Chu fails to disclose but Reza discloses wherein the HE SIG B field indicates a selected RU, wherein the selected RU carrying an acknowledgement frame (page 7, discloses explicit indication using SIG B field to indicate resource). 

The motivation for doing so would be to allow signaling utilize low overhead (See Reza at p. 9).
Note that Chu discloses transmitting ACK in a different resource unit than the resource unit configured for transmission of UL data, in other words target RU is different than selected RU (RU is defined by a time and frequency combination. Therefore, in fig. 17, although a particular ACK is using the same frequency, it is not using the same time. Therefore, the target resource is different than configured resource). 
However, to further the prosecution, Kim further discloses HE-SIG B field indicating selected RU, wherein the field specifically indicates utilizing same or different RU, i.e. wherein the selected RU is not same as target RU (par. 0011, 0013, 0131-0137). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include HE SIG B field to indicate the resources for transmission of ACK as described Kim. 
The motivation for doing so would be to allow determining accurate transmission time for transmission of ACK. 

Regarding claim 19, 24, Chu discloses an access point for data communications in a wireless network, comprising: 
a wireless transceiver; and 
a processor communicating with the wireless transceiver through an internal connection; 

send a trigger frame to a station (see par. 0085-0089), wherein the trigger frame comprises an identifier of a target resource unit (RU) allocated to a station (see par. 0090, 0103-0106), the target RU being in a frequency domain and being located in one or more fundamental channels (see par. 0076, 0085-0089, 0103, 0109, 0150); 
receive, from the station, an uplink orthogonal frequency division multiple access physical layer protocol data unit (OFDMA PPDU) (par. 0085-0093, 0151), wherein the uplink OFDMA PPDU comprises a data part and a common physical layer preamble (fig. 2 and par. 0076), the data part is received on the target RU (see par. 0152, discloses sending uplink data based on triggered information, i.e. based on allocated RU), and the common physical layer preamble is received on the one or more fundamental channels (see fig. 2-3 and par. 0076, discloses preamble to be included with data); 
select an RU for carrying an acknowledgement frame for the uplink OFDMA PPDU, wherein the selected RU is located in the one or more fundamental channels and the selected RU is not the target RU (par. 0093, 0152, discloses an uplink OFDMA PPDU including an ACK, fig. 17-19, 21, further discloses a single transmission opportunity including a channel or frequency for transmission of ACK and AMPDU, in other words both selected and target RU are located in same channel); 
send a downlink OFDMA PPDU to the station, and the acknowledgement frame is sent on the selected RU and wherein the downlink OFDMA PPDU comprises HE-SIG B field and the acknowledgement frame (see fig. 17-19, discloses transmission of ACK frame on selected RU at the station, see also par. 0082).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using HE SIG B field to indicate a selected RU carrying an acknowledgement frame as described by Reza. 
The motivation for doing so would be to allow signaling utilize low overhead (See Reza at p. 9).
Note that Chu discloses transmitting ACK in a different resource unit than the resource unit configured for transmission of UL data, in other words target RU is different than selected RU (RU is defined by a time and frequency combination. Therefore, in fig. 17, although a particular ACK is using the same frequency, it is not using the same time. Therefore, the target resource is different than configured resource). 
However, to further the prosecution, Kim further discloses HE-SIG B field indicating selected RU, wherein the field specifically indicates utilizing same or different RU, i.e. wherein the selected RU is not same as target RU (par. 0011, 0013, 0131-0137). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include HE SIG B field to indicate the resources for transmission of ACK as described Kim. 
The motivation for doing so would be to allow determining accurate transmission time for transmission of ACK. 

Regarding claims 2, 9, 21, 26, Chu discloses the data communication, the AP and a station method wherein the acknowledgement frame is one of the followings: an Ack frame, a 

	Regarding claims 5 and 12, Chu discloses the data communication method wherein the data part of the uplink OFDMA PPDU comprises a high efficient-short training field, a high efficient-long training field, and Data field (see fig. 2, discloses field 225, 230-1 and 240, see also par. 0077).

Regarding claims 15, 17, 20, 25, Chu discloses the data communication method or the station wherein the one or more fundamental channels comprise multiple fundamental channels, the target RU is located in the multiple fundamental channels, and the selected RU is located in a part of the multiple fundamental channels (see par. 0093, discloses sending ack in the respective allocated subchannel, fig. 3b, describes wherein the target RU is located in multiple fundamental channels, see also par. 0109, 0125-0128).

Regarding claims 16, 18, Chu discloses the data communication method or the station wherein the one or more fundamental channels comprise multiple fundamental channels, the target RU is located in multiple fundamental channels (see par. 0125-0128, allocated RU is located in multiple fundamental channels), and the common physical layer preamble is sent on the multiple fundamental channels (par. 0077, discloses that data unit includes preamble, i.e. transmission of uplink data in target RU includes sending preamble).

Claim 4, 11, 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Reza and Kim as applied to claim 1, 8 above, and further in view of Li et al. (US 2016/0261451 A1). 

Regarding claims 4 and 11, Chu discloses the data communication method wherein the common physical layer preamble of the uplink OFDMA PPDU comprises a legacy preamble field, and a high efficient-signal field A (see paragraph 0084, disclose the preamble to be at least legacy preamble, see also par. 0077 and fig. 2).
Chu fails to disclose but Li discloses wherein the common physical layer preamble further comprises a repeated legacy signal field (see par. 0013).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a frame structure as described by Li.
The motivation for doing so would be allow the receiving device to determine early on if the a particular field is repeated in time of frequency domain. 

Regarding claims 23, 28, the combination of Chu, Reza and Li discloses the limitation as described above in claim 4. Chu further discloses the data communication method wherein the data part of the uplink OFDMA PPDU comprises a high efficient-short training field, a high efficient-long training field, and Data field (see fig. 2, discloses field 225, 230-1 and 240, see also par. 0077).

Claims 6, 13, 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Reza and Kim as applied to claim 1, 8 above, and further in view of Chun et al. (US 2018/0310330 A1). 

Regarding claims 6, 13, 22, 27, Chu discloses the data communication method and station wherein the downlink OFDMA PPDU further comprises a legacy preamble field, a repeated legacy-signal field, a high efficient-signal field A, a high efficient-short training field, and a high efficient-long training field and Data field, wherein the data field comprises the acknowledgement frame (see paragraph 0145, discloses reporting ACK and trigger using same frame, the frame structure is descried with respect to fig. 2, which comprises 200-240, see also par. 0077, see also fig. 22, describing multiplexing ACK with data).
Chu fails to disclose but Chun discloses wherein the common physical layer preamble further comprises a repeated legacy signal field (see par. 0415).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a frame structure as described by Chun.
The motivation for doing so would be to classify the HE frame as described by Chun (Par. 0352). 

Conclusion                                                                                                                                                                                  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2011/0002309 A1) – directed to configuration of in a variety of different ways within a transmission channel.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/Primary Examiner, Art Unit 2466